COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Humphreys


M. THOMPSON EARLY, JR.
                                           MEMORANDUM OPINION *
v.   Record No. 0227-00-4                      PER CURIAM
                                           SEPTEMBER 19, 2000
SUSAN B. EARLY


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     M. Langhorne Keith, Judge

           (Ronald D. Jacobs; Weinberg & Jacobs, LLP, on
           briefs), for appellant.

           (Heather A. Cooper; Shoun & Bach, P.C., on
           brief), for appellee.


     M. Thompson Early, Jr. (husband) appeals the decision of the

circuit court sustaining the demurrer of Susan B. Early (wife) to

his Petition to Terminate Payment of Support and Maintenance.     On

appeal, husband contends that the trial court erred in sustaining

wife's demurrer by (1) failing to find that the final decree of

divorce established the support obligation as alimony and,

therefore, was subject to statutory modifications; (2) failing to

apply equitable principles when determining the character of

husband's support obligation to wife; and (3) failing to apply the

amendments to Code § 20-109(A) retroactively.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
without merit.   Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.

     On appeal, we view the evidence and all reasonable inferences

in the light most favorable to wife as the party prevailing below.

See McGuire v. McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346

(1990).   "The trial court's decision, when based upon credibility

determinations made during an ore tenus hearing, is owed great

weight and will not be disturbed unless plainly wrong or without

evidence to support it."    Douglas v. Hammett, 28 Va. App. 517,

525, 507 S.E.2d 98, 102 (1998).

     The evidence proved that husband and wife entered into a

Voluntary Separation and Property Settlement Agreement (agreement)

at the time of their final separation in 1988.   In his report, the

commissioner in chancery recommended that the agreement be

incorporated into the final decree, except for the provisions set

out in paragraphs II(A) and (B) referring to spousal support and

equitable distribution.    Wife contended that those provisions were

unconscionable and obtained under duress.   Subsequently, the

parties amended their agreement by executing an addendum.    The

agreement, as amended, was incorporated into the final decree of

divorce entered by the trial court on April 1, 1991.   The final

decree stated that the agreement was "affirmed, ratified, and

incorporated in this Decree."   The agreement itself provided that

"this Agreement shall not be merged in the Decree of any such



                                - 2 -
Court, and shall in all respects survive the same and be forever

binding and conclusive upon the parties."

     By petition filed November 4, 1999, husband alleged that wife

was habitually cohabiting with another person in a relationship

analogous to marriage for one year or more commencing on or after

July 1, 1997.    Husband sought to terminate spousal support under

the amended provisions of Code § 20-109(A).      Wife demurred to

husband's petition.    The trial court sustained wife's demurrer,

ruling that cohabitation was not a provision warranting

termination of spousal support under the parties' agreement and

that application of the amended provision of Code § 20-109(A)

would be an unconstitutional infringement of contract.

                       Modification of Support

     Husband contends that the payments he makes to wife under the

final decree are spousal support rather than a contractual right

to support and, thus, remain subject to modification under

subsequent legislation.   Husband bases this argument in part on

the language of the final decree that he contends changed the

nature of the payments from contract to spousal support.     We are

not persuaded that the language inserted in the final decree of

divorce changed the nature of the parties' contractual

obligations.    Therefore, we find husband's contention to be

without merit.

     Under the terms of the final decree, incorporating the

terms of the parties' amended agreement, wife received $2,000

                                - 3 -
per month "as and for her support and maintenance . . . having

commenced on August 1, 1988, and continuing through on the first

day of each month thereafter until the wife's remarriage, or the

death of either party, or until further order of this Court,

whichever first occurs . . . ."   (Emphasis added.)   Husband

contends, without authority, that this addition was a

substantive one that changed the nature of the payments to wife.

We disagree.   The parties executed an agreement in which they

expressly elected to retain their contractual remedies as well

as to incorporate the agreement into the final decree.   The

insertion by the trial court in the final decree that the

payments would continue "until further order of this Court" did

not eviscerate the express language of the parties' contract.

Moreover, under Code § 20-109(C),

          if a . . . contract signed by the party to
          whom such relief might otherwise be awarded
          is filed before entry of a final decree, no
          decree or order directing the payment of
          support and maintenance for the spouse, suit
          money, or counsel fee or establishing or
          imposing any other condition or
          consideration, monetary or nonmonetary,
          shall be entered except in accordance with
          that . . . contract.

Because the terms of the agreement continued to be enforceable

as a contract, husband's argument that wife lost her contractual

right to payment is without merit.

     The issues husband raises on appeal are virtually identical

to those raised in Hering v. Hering, ___ Va. App. ___, ___


                               - 4 -
S.E.2d ___ (2000).   In Hering, the husband also argued that the

payments he made to the wife were spousal support, not a

contractual obligation.    We rejected the husband's argument,

finding that

           the parties' contract remained enforceable.
           The parties expressly provided that their
           agreement was to be "incorporated, but not
           merged" into any final decree. . . .
           Husband's argument glosses over the effect
           of the parties' express provision that the
           agreement not be merged into the final
           decree. We are not at liberty to ignore a
           contractual provision specifically included
           by the parties.

Id. at ___, ___ S.E.2d at ___.    For the reasons expressed in

Hering, we find husband's argument to be without merit.

                          Equitable Remedies

     Husband also contends that the trial court erred by failing

to apply equitable principles to relieve him of his obligation

under the parties' agreement as incorporated into the final

decree.   Husband concedes that, if this matter is viewed as one

of contract, then the parties' rights and obligations are

governed by the terms of the contract.

     The trial court could not enter an order varying the terms

of the parties' contractual obligations.       See Code § 20-109(C).

Husband's citation of equitable principles and sociological

commentaries are inapposite to the central issue before us in

this appeal.




                                 - 5 -
                Retroactive Application of Amendment

     Finally, husband argues that the amendment to Code

§ 20-109(A) should apply retroactively to bar wife from

continuing to receive spousal support.   As we noted in Hering,

            [l]egislative amendments affecting
            substantive rights are generally presumed to
            apply prospectively, unless a contrary
            legislative intent is evident.
            "[R]etroactive effect will be given to a
            statute only when legislative intent that a
            statute be so applied is stated in clear,
            explicit, and unequivocal terms; otherwise,
            a statute will be applied prospectively only
            and applied only to cases that arise
            thereafter." Foster v. Smithfield Packing
            Co., 10 Va. App. 144, 147, 390 S.E.2d 511,
            513 (1990). The legislation here, to the
            extent it includes an effective date, refers
            to a period beginning on or after July 1,
            1997, a date well after the parties executed
            their agreement and the trial court entered
            the final decree of divorce.

Hering, ___ Va. App. at ___, ___ S.E.2d at ___ (citation

omitted).   We find no merit in husband's contention that the

1997 legislation varied his contractual obligations to wife.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                - 6 -